Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strombeck (US 8551398).
Regarding claim 1, Strombeck discloses a surface device (10), comprising: a user interface (12) comprising a button or other user actuable control (door handle, 12) wherein said button or other user-actuable control comprises an outer surface material (14); wherein said surface device comprises a reservoir (42), configured to hold a disinfectant (20); wherein said outer surface material comprises a plurality of pores (18), each of which pores is connected to at least one conduit (46 and 48) leading to said reservoir; and where said plurality of pores are configured to discharge said disinfectant in reaction to a user touching said outer surface material (col. 20, ll. 10-26).

Regarding claim 2, Strombeck discloses the surface device of claim 1, wherein said plurality of pores are configured to discharge said disinfectant, at least in part, via intermolecular forces with a part of a user’s body (col. 19, ll. 35-38).
Regarding claim 3, Strombeck discloses the surface device of claim 1, wherein said surface device comprises a control system, comprising computer hardware (“control circuitry”; col. 17, ll. 19-26) configured to receive communication(s) from at least one sensor (40) on or about said surface material.
Regarding claim 4, Strombeck discloses the surface device of claim 3, wherein said control system comprises said at least one sensor, and at least one actuator (36a, 38a).
Regarding claim 7, Strombeck discloses the surface device of claim 4, wherein said at least one actuator is a motor (36a).
Regarding claim 8, Strombeck discloses the surface device of claim 4, wherein said at least one actuator is a pump (38a).
Regarding claim 9, Strombeck discloses the surface device of claim 1, wherein said plurality of pores are configured to discharge said disinfectant after a period of time after said touching (col. 18, ll. 59-62).
Regarding claim 10, Strombeck discloses the surface device of claim 1, wherein said plurality of pores are of a size preventing an outflow of said disinfectant by gravity alone, but allowing an outflow of said disinfectant by said touching (col. 20, ll. 10-26).
Regarding claim 11, Strombeck discloses a surface device, comprising: a user interface comprising a button or other user-actuable control (door handle, 12), wherein said button or other user-actuable control comprises an outer surface material (14); wherein said surface device comprises a 
Regarding claim 12, Strombeck discloses the surface device of claim 11, wherein said plurality of pores are configured to discharge said cleanser, at least in part, via intermolecular forces with a part of a user's body (col. 19, ll. 35-38).
Regarding claim 13, Strombeck discloses the surface device of claim 11, wherein said surface device comprises a control system (“control circuitry”; col. 17, ll. 19-26), comprising computer hardware configured to receive communication(s) from at least one sensor (40) on or about said surface material.
Regarding claim 14, Strombeck discloses the surface device of claim 13, wherein said control system comprises said at least one sensor, and at least one actuator (36a, 38a).
Regarding claim 17, Strombeck discloses the surface device of claim 14, wherein said at least one actuator is a motor (36a).
Regarding claim 18, Strombeck discloses the surface device of claim 14, wherein said at least one actuator is a pump (38a).
Regarding claim 19, Strombeck discloses the surface device of claim 11, wherein said plurality of pores are configured to discharge said cleanser after a period of time after said touching (col. 18, ll. 59-62).
Regarding claim 20, Strombeck discloses the surface device of claim 11, wherein said plurality of pores are of a size preventing an outflow of said cleanser by gravity alone, but allowing an outflow of said cleanser by said touching (col. 20, ll. 10-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strombeck as applied to claims 4 and 14 above, and further in view of Joshi (US 2005/0267233).
Regarding claims 5 and 15, Strombeck teaches the surface device of claims 4 and 14, but does not teach that said at least one sensor is a touch sensor, and wherein said control system is configured to discharge said disinfectant/cleanser upon sensing that said outer surface material has been touched.
Joshi teaches a touch sensor (86, see ¶36), wherein a control system is configured to discharge disinfectant/cleanser upon sensing that said outer surface material has been touched (¶36).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Strombeck with a touch sensor as taught by Joshi for the purpose of providing a redundant or alternate means of alerting the control system to discharge disinfectant/cleanser.
Regarding claims 6 and 16, the combination of Strombeck and Joshi teaches the surface device of claims 5 and 16, wherein said at least one sensor is a proximity sensor (Strombeck, 40), and wherein said control system is configured to discharge said disinfectant upon sensing an object within a proximity limit relative to said surface material.

Response to Arguments
Applicant’s arguments regarding priority to 15/044064 and 13/815972 are persuasive.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754